Citation Nr: 0214641	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

(The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to May 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 1977, the RO denied the appellant's original claim 
for service connection for a nervous disorder.  The RO 
notified appellant of that decision by letter dated August 
15, 1977; he did not appeal.  

The RO adjudicated the claim for service connection for a 
psychiatric disorder without determining whether the 
appellant had submitted new and material evidence to reopen 
the claim.  In this case the appellant is claiming service 
connection for the same disability he alleges has been 
present since active service.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom.; Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  While the RO considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new-and-
material-evidence analysis in claims involving prior final 
decisions.  Id.  


FINDINGS OF FACT

1.  In July 1977, the RO denied the appellant's original 
claim for service connection for a nervous disorder.  The RO 
notified appellant of that decision by letter dated August 
15, 1977; he did not appeal.

2.  Evidence submitted since the July 1977 decision bears 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1977 decision wherein the RO 
denied service connection for a psychiatric disorder is new 
and material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103, 20.1105 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the July 1977 
rating decision wherein the RO denied entitlement to service 
connection for a nervous disorder included appellant's 
service medical records, a November 1975 VA compensation 
examination report and post-service VA treatment records.  

The service medical records do not show a diagnosis of a 
psychiatric disorder.  The appellant was seen in August 1973 
for interpersonal relationship difficulties within his 
division and difficulty adjusting.  The examiner stated that 
the appellant was immature in his thoughts and reactions.  

In February 1974 the appellant was interviewed in the mental 
health clinic after threatening suicide.  The psychologist 
recorded the appellant's pre-service history and the problems 
he had been having during his military service.  The 
psychologist also conducted a mental status examination.  The 
diagnosis was severe immature personality with sociopathic 
traits.  The psychologist stated that the appellant had a 
character behavior disorder and strongly recommended 
administrative discharge as unsuitable for further military 
service.  

The May 1974 medical examination report at separation shows 
that a psychiatric examination was normal at that time.  

During the November 1975 VA compensation examination the 
examiner noted that the appellant had been sent to a 
psychiatrist in Oregon for treatment.  

The post-service VA treatment records, which are dated from 
September 1975 to December 1976, indicates the appellant was 
having anxiety secondary to financial and family problems, as 
well as chronic back pain.  The assessment was sleep disorder 
related to anxiety and chronic tension with depression and 
somatization.  

In July 1977, the RO denied the appellant's original claim 
for service connection for a nervous disorder.  The RO 
determined that the service medical records did not show a 
diagnosis of a psychosis, but that the February 1974 
consultation showed a diagnosis was severe immature 
personality with sociopathic traits.  The RO stated that the 
evidence did not show a diagnosis of psychosis during the 
initial post-service year.  The RO concluded that the 
appellant had a personality disorder for which service 
connection was not available.  

The RO notified appellant of that decision by letter dated 
August 15, 1977; he did not appeal.  


Criteria
New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been considered by the RO and 
there is no need for further development of the issue on 
appeal.  

In June 2001 the RO provided appellant particular notice of 
VCAA and what is required to substantiate his claim.  The RO 
notified the appellant as to which evidence was to be 
provided by him and which was to be provided by VA.  Such 
notice satisfies the duty to notify requirement.  See 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).  

The RO also considered the VCAA in the April 2002 SSOC.  
Although the RO has not considered the issue of whether the 
appellant has submitted new and material evidence to reopen 
his claim, this does not result in prejudice to the appellant 
because the issue is being granted in his favor.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

Although the record reveals that all identified post-service 
evidence has not been obtained, these records are not 
necessary for a determination on the issue on appeal because 
the evidence already shows that new and material evidence has 
been submitted to reopen the claim.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent necessary; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist under both the former law and the new VCAA.  
38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


New and Material Evidence

The veteran did not appeal the July 1977 rating decision, 
wherein the RO denied his claim for service connection for a 
nervous disorder.  The RO notified him of this decision by 
letter dated August 15, 1977.  

The veteran did not file a notice of disagreement within one 
year of the date of the August 15, 1977 notification letter.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105(d); 38 
C.F.R. §§ 3.104(a), 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the appellant must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the July 1977 rating 
decision includes VA and private medical records.  The July 
2001 opinion from the licensed clinical social worker from 
the Vet Center includes an opinion that the appellant 
currently has bipolar disorder.  The VA outpatient treatment 
records dated since January 1999 include repeated assessments 
of recurrent major depression.  Private hospitalization 
records dated in October 1993 show he was diagnosed with 
depressive disorder.  

These medical records are new because this evidence was not 
previously of record at the time of the July 1977 rating 
decision.  

These medical records are also relevant and probative of the 
issue whether the veteran currently has a psychiatric 
disorder for which service connection was available, which 
was the primary basis for the prior denial.  

This evidence bears directly and substantially upon whether 
the veteran has a current disability and whether it began 
during service or is otherwise related to an incident or 
event of active service.  As such, this evidence is also 
material to the specific matter under consideration.  
Therefore, this evidence is new and material.  38 C.F.R. 
§ 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the July 1977 rating decision is new and it 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that the evidence received since the July 
1977 decision wherein the RO denied service connection for a 
psychiatric disorder is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103, 20.1105 (2001).  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for a 
psychiatric disorder is granted.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

